Citation Nr: 9910299	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-32 503A	)	DATE
	)
	)


THE ISSUE

Whether a May 11, 1976 decision of the Board of Veterans' 
Appeals denying service connection for a low back disorder 
should be revised or reversed on the grounds of clear and 
unmistakable error.


(The issue of entitlement to an effective date prior to March 
9, 1993, for a grant of service connection for a low back 
disorder is addressed in a separate decision.)

REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel




INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952, and from February 1952 to August 1953.  On 
February 12, 1999, a Motion for Revision based on clear and 
unmistakable error of the Board of Veterans' Appeals 
(hereinafter Board) decision dated in May 1976, regarding the 
issue of entitlement to service connection for a low back 
disorder, was received.  


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
a Board decision dated on May 11, 1976.

2.  The May 11, 1976 decision by the Board that denied the 
veteran's claim of entitlement to service connection for a 
low back disorder was supported by the evidence on file at 
that time and prevailing legal authority.


CONCLUSION OF LAW

The May 11, 1976 decision by the Board, which denied the 
claim of entitlement to service connection for a low back 
disorder, is not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991 and Supp. 1997); 
64 Fed.Reg. 2134-2141 (Jan. 13, 1999), to be codified at 38 
C.F.R. § 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Background

A claim of entitlement to service connection for a low back 
disorder was originally received by the Department of 
Veterans Affairs (hereinafter VA) regional office located in 
San Francisco, California (hereinafter RO) in June 1967.  By 
a rating decision dated November 1967, this claim was denied 
based on the finding that there were no residuals of an 
inservice back injury.  The veteran had partial lumbarization 
of the first sacral vertebra, which was noted as a 
constitutional or developmental abnormality, and not a 
disability under the law.  The veteran was notified of this 
decision in March 1968, and it was not appealed.  Thereafter, 
the veteran attempted to reopen his claim of entitlement to 
service connection for a low back disorder in July 1971.  An 
unappealed rating decision dated in September 1971, confirmed 
and continued the 1967 denial as to the veteran's claim.  

In September 1974, the veteran filed a claim to reopen the 
issue of entitlement to service connection for a low back 
disorder and submitted additional evidence in support 
thereof.  A rating decision dated in July 1975, reopened the 
veteran's claim based on the additional evidence submitted 
and denied the claim of entitlement to service connection for 
a low back disorder on the merits.  The veteran appealed this 
decision.  By a decision dated on May 11, 1976, the Board 
denied the veteran's claim of entitlement to service 
connection for a low back disorder.  

Factual Background

At the time of the Board's decision in 1976, the evidence of 
record included the following evidence.  The service medical 
records show that at the time of the January 1948 entrance 
examination no musculo-skeletal defects were reported.  The 
service treatment records show that the veteran was 
hospitalized on September 26, 1950 for problems involving the 
back and hips.  The clinical record brief shows that the 
veteran was discharged to duty on September 27, 1950.  The 
diagnosis was contusion, minor, lower back and hips when an 
aircraft (C-54) crashed into the Sea of Japan during takeoff 
on September 26, 1950.  

The veteran was treated at the dispensary in October 1950 for 
complaints of back pain with stress, especially when lifting, 
jeep riding, and walking, noting that the pain was worse in 
inclement weather.  It was reported that he was involved in a 
C-54 crash on September 26, 1950.  He was referred for x-
rays.  X-rays showed a fracture of the vertebral body of the 
L-5.  It was described as a chipped fracture of the right 
upper border of the vertebra.  The radiologist indicated that 
other than pain this was probably of little significance.  
The remaining service medical record for the first period of 
active duty contain no further reference to a low back 
disorder.

On the veteran's discharge examination for his first period 
of military service dated in January 1952, he gave a history 
of an aircraft accident and an injury to his back.  Clinical 
evaluation found no abnormalities of the spine.  The examiner 
noted that the veteran had been hospitalized for 2 days after 
an aircraft accident which caused a strained back, with mild 
recurrences.  The spine was clinically evaluated as normal.  

On service reenlistment examination conducted in February 
1952, a history of an airplane crash in 1950 was noted, with 
a back injury.  On clinical evaluation no abnormalities of 
the spine were found.  The examiner noted that the veteran's 
back injury in 1950 resulted in no complications or sequelae.  

The veteran was seen at the dispensary in March 1952.  The 
clinical history showed that the veteran was in a plane crash 
in 1950 that injured his lower back, with paralysis for 9 
hours.  It was noted that x-rays taken at that time were 
negative.  The veteran reported pain in his back and down his 
legs for the previous 2 years, rarely severe enough to 
warrant going on sick call.  It was reported that the veteran 
wore tape and the pain was worse in damp weather.  The 
veteran complained of stiffness in his back and legs.  

An examination showed spasm of the right paravertebral 
muscles in the lumbar area.  Leg reflexes and sensation were 
intact.  X-rays showed spina bifida at the S1 level, with a 
normal lumbar curve, and no compressed or wedged vertebrae.  
Spurring was not shown and the intervertebral spaces were not 
narrowed.  It was noted that the right sacroiliac joint was 
partially obscured.  Hip joints were normal.

In August 1952, the veteran complained of a backache for the 
past two days.  The back was taped.  He was seen on several 
subsequent occasions during August 1952.   An examination 
found no spasm.  X-rays of the sacroiliac showed no arthritic 
changes.  It was noted that the sacroiliac films were 
reviewed by an physician who found the sacroiliac joints 
normal.  It was recommended that films of the dorsal spine be 
obtained due to a history of paralysis.  Thereafter, on 
clinical examination, pain was well localized to the right of 
L4.  The veteran stated that the pain had decreased.  The 
veteran was told to reduce his exercise regimen and to return 
to sick call when he experienced severe pain.  

On service discharge examination in August 1953, a history of 
a back injury in 1950 due to an aircraft injury was reported, 
with no complications or sequelae.  Clinical evaluation found 
no abnormalities of the spine.  

Of record is a June 1964 private examination report by E.B. 
Eager, M.D.  At that time the veteran complained of low back 
pain and stifness and weakness in the left hand.  The 
clinical history showed that the veteran had been thrown onto 
to the highway from a truck moving approximately 30 miles per 
hour in October 1961.  He was not knocked unconscious but was 
stunned.  At that time he was seen by a doctor and was 
advised to return to Fresno.  A day later he was treated by a 
private physician who conducted physiotherapy for one or two 
months.  The veteran stated that he worked as long as he 
could and then rested until his back got better.  

The veteran complained of pain in the lumbosacral area, with 
occasional radiation into both buttocks and the posterior 
aspect of both thighs, as well as numbness and tingling 
sensations in both legs.  This pain occurred when he did 
heavy work.  The veteran stated that he was able to lift 400 
pounds when he was in good shape, but was now unable to 
perform heavy lifting without resultant pain and stiffness.  
It was noted that cold, damp weather aggravated his back 
discomfort.  The veteran reported that he did not recall ever 
having back pain prior to the 1961 accident.  

His medical history reflects that the veteran had no serious 
illnesses.  In 1948 he had a rupture repair.  He had a 
fracture to the right foot.  He did not recall having back 
pain prior to this accident.  He stated that he had never 
consulted with a doctor for back pain prior to this accident.  

The examination of the spine revealed no deformities, with 
mild tenderness to palpation over the lumbosacral joint and 
in both greater sciatic notches.  Pain on extension was 
noted.  Straight leg raising produced pain in the left hip 
radiating into the posterior thigh and caused the left foot 
to "go to sleep."  Straight leg raising produced pain in 
the right hip and posterior right thigh, but to a lesser 
degree than the left.  Reflexes and sensation were normal 
with no evidence of weakness or impaired circulation of the 
lower extremities.  

X-rays of the lumbosacral spine revealed a transitional 5th 
lumbar vertebra or a sacralization of the 5th lumbar 
vertebra.  A defect in the pars interarticularis was 
indicated on the right at the L4-L5 level.  Marked asymmetry 
of the articular facets, absence of the 12th rib, and a 
defect in the lamina consisting of a spina bifida occulta 
were shown.  A narrowing of the intervertebral space between 
L5 and S1 was demonstrated.  The diagnoses included a 
congenitally weak back with spondylolysis, sacralization of 
the 5th lumbar vertebra.  The examiner opined that as the 
veteran provided a history of no back pain prior to the 1961 
accident, the 1961 accident aggravated the pre-existing 
condition.  

Private medical records from C.H. Frazier, M.D., dated in 
December 1966, show complaints of pain in the low back, with 
soreness and stiffness.  The veteran stated that witnesses 
reported that he fell from a truck approximately 14 feet to 
the concrete in December 1965 and injured his back.  He did 
not remember the accident.  He was hospitalized for two days 
due to this injury and was on bed rest.  The veteran gave a 
history of back pain due to an accident in 1961 when he fell 
out of a truck.  He had not been hospitalized.  He gave 
histories of prior hospitalizations for his back in 1961 and 
1965.  A 1966 myelogram was reportedly negative.  

Examination revealed tightness of the right lumbar muscle.  
X-rays of the lumbar spine indicated spondylolysis between 
the 4th and 5th lumbar vertebrae.  Lumbarization of S1 was 
also demonstrated, with narrowing of the sacroiliac joints.  
The diagnosis was sprain of the lumbar spine.  It was noted 
that the veteran had an unstable spine due to spondylolysis.  
The physician indicated that prior to this injury, the 
veteran had an excellent work record, and therefore 
contributed his current symptoms to the fall from the truck 
in 1965.  

Received in June 1967 was the veteran's original application 
for service connection for residuals of a back injury.

A statement from G.G. Daggett, M.D., dated in August 1967, is 
to the effect that he treated the veteran from June 1954 to 
June 1956, but found no record of a back disorder.  Dr. 
Daggett stated that he then saw the veteran in 1965, due to 
an industrial accident.  

AVA orthopedic examination was conducted in August 1967.  The 
reports reflect that the veteran's service medical records 
were reviewed by the examiner.  At that time the veteran 
complained of a low backache across the lower lumbar area 
with no radiation or severe pain.  Distress across the lower 
lumbar area was noted on forward bending within 6 inches of 
the floor and on prone position.  Questionable tenderness was 
noted on palpation.  There was no spasm of the paraspinal 
muscles.  The veteran complained of diminution to pin prick 
in the stocking glove type of the entire right lower 
extremity.  In the standing position, there was a good 
lateral flexion to the right and left, and normal rotation to 
the right and left.  Normal dorsal and normal lumbar curve 
was shown.  X-rays of the lumbosacral spine revealed partial 
lumbarization of the first sacral vertebrae, with no other 
bony abnormalities.  The diagnoses were back injury, 1950, 
examination at present essentially negative, partial 
lumbarization of the first sacral vertebrae.  

Of record is a May 1971 examination report from Dr. Eager. 
The clinical history reflects a congenital defect of the back 
with a history of several back injuries.  It was reported 
that the veteran's back was gradually worsening with pain 
radiating down both extremities. He was a truck driver and 
had to quit work two months ago.  He stated that he wanted 
his back fixed.  X-rays revealed transitional vertebra and 
defect of pars interarticularis on the right at L4-L5.  The 
diagnosis was spondylolysis of the right L4-L5.  A myelogram 
and fusion of the spine was recommended.  

VA outpatient treatment records in August 1971, note that the 
veteran complained of low back pain without shooting pains or 
paresthesias.  A history of congenital spondylolysis at L4, 
bilaterally, with sacralization of L5 was given.  The 
impression was lumbosacral instability, with no apparent 
neurological component.  

A statement from the veteran's mother was received in July 
1974, stating that shortly after the veteran returned home in 
September 1951, he was unable to get out of bed and wore a 
back brace to help him walk.  She further stated that when 
the veteran reenlisted in the service in February 1952, he 
went to sick call.  A copy of a telegram to his mother from 
the veteran dated in September 1950, notes that the veteran 
was "in the hospital.  Injury is not serious.  Please 
[don't] worry."

A report from J.W. Pace, M.D., dated in November 1974, is to 
the effect that he had evaluated the veteran in November 1974 
for low back pain with some associated numbness and tingling 
in his hands, and leg pain.  Dr. Pace reported that he had 
treated the veteran several years ago due to an industrial 
accident.  The veteran's primary complaint at that time was 
directed to the neck, although midback discomfort had been 
reported.  A Pantopaque myelography was performed at that 
time which did not reveal any significant abnormality.  He 
was last treated by Dr. Pace in 1966.  On neurological 
examination, back pain in the midline from L4 down, 
aggravated by motion was reported.  Straight leg raising was 
possible to 90 degrees, bilaterally, with complaints of 
discomfort.  

X-rays of the lumbosacral spine revealed beaking and spurring 
at L4-L5, and at L5-S1.  L4-L5 was displaced anteriorly in 
relation to L5.  Spondylolysis was shown at L5, with the 
lowest lumbar vertebra transitional with sacralization of the 
right transverse process.  The diagnoses included mechanical 
low back disorder with spondylolysis, spondylolisthesis at 
L5, and some degree of root irritation which was probably 
without associated underlying disc derangement.  

The veteran was admitted to a VA facility in December 1974 
for complaints of low back pain, neck pain, numbness of both 
hands, and a dull headache.  The clinical history indicated 
that the veteran was in an airplane crash in September 1950 
and was paralyzed from the waist down and had other multiple 
soft tissues injuries.  He was forced out of bed several days 
later and told to walk behind a chair, which he did.  In 
September 1953 he slipped and twisted his back unloading a 
side of beef.  He was treated with five days of bedfast.  It 
was also noted that the veteran stated he fell off a truck in 
January 1974, landing on his right arm, neck, shoulders, and 
back.  Also, in July 1974, the veteran fell off a ladder at 
home, which he reported resulted in back pain.  

A sensory examination revealed hypalgesia on the right lower 
extremity shown below the inguinal ligament, with sparing of 
the lateral leg.  There was a straight leg raising to 90 
degrees, but with a positive Lasegue's on the right side.  
The reflexes were symmetrical and motor, cerebellar, and 
cranial nerve examinations were normal.  X-rays of the 
lumbosacral spine demonstrated spondylolysis, with first 
degree spondylolisthesis and degenerative disc disease, 
L4-L5.  The diagnoses included chronic degenerative changes 
in the lumbar and cervical spine, without evidence of 
radiculopathy.

Thereafter, in April 1975, the veteran was admitted into a 
private facility for a Pantopaque myelography.  The 
myelography revealed transitional first sacral vertebra, with 
incomplete lumbarization.  Bilateral spondylolysis and first 
degree spondylolisthesis at the anatomical L4-L5 level were 
also indicated.  Changes were observed both at the anatomical 
L4-L5 and L5-S1 levels.  A statement from Dr. Pace dated in 
June 1975, notes that he had treated the veteran from 
December 1965 for back and lower extremity pain, numbness and 
tingling in the hands, and stiffness in the neck associated 
with headaches.  The diagnosis was lumbar spondylolysis, with 
spondylolisthesis at L5 and nerve root irritation.  

A private medical report from R.E. Reiner, M.D., dated in 
June 1975, is to the effect he had examined the veteran in 
January 1975 for increasing complaints of back pain.  A 
history of a airplane crash in 1950, with severe back pain 
and paralysis was provided.  X-rays at that time reportedly 
showed a chip fracture of the L5.  It was noted that 
subsequent to service discharge in 1953, the veteran did 
heavy-duty work and continued to have back pain.  The veteran 
wore a back brace and underwent other therapy, with minimal 
relief of symptoms reported.  On examination, it was noted 
that the veteran had a flat spine.  Hyperesthesia was found 
along the lateral aspect of his left thigh.  Straight leg 
raising was to 60 degrees, bilaterally, with severe pain in 
the low back.  Tenderness at the L4-L5 level was found.  

Private operative notes, dated in August 1975, show that the 
veteran underwent decompression of the L4 nerve roots, 
bilaterally, and a posterolateral spine fusion, bilateral 
from L4 to S1.  A subsequent report from Dr. Reiner dated in 
August 1975, notes that the veteran stated that he had never 
completely recovered from the 1950 injury to his back.  Dr. 
Reiner stated that he had not seen the x-rays from 1950, 
"however the x-rays taken recently show a spondylolisthesis 
of L-4, 5 which apparently was present at the time of the 
initial injury or was produced by the injury probably in 
1950."  Dr. Reiner continued: 

[The veteran] has continued to have pain 
from this problem and I feel that his 
present complaints are related to a 
congenital defect with aggravational 
factors produced by the injury.  Since 
that time he has had other injuries which 
caused further progression of the 
problem, finally necessitating the 
surgery which was recently carried out.  
In view, however, of the history of the 
injury in 1950 from the plane crash 
apparently of sufficient force to have 
produced an injury of this type, I think 
that one should reconsider [the 
veteran's] application for service 
connected disability and I think that 
this probably should be rated as a 
service connected disability, congenital 
anomaly aggravated by trauma.

The veteran testified at a personal hearing before the RO in 
November 1975, that he was in an aircraft accident in 1950 
that resulted in paralysis of his legs and an injury of the 
L5 segment of the lumbar spine.  The veteran stated that once 
he was rescued and hospitalized, he does not remember 
treatment or x-rays.  He testified that he asked the doctor 
when he would be able to walk again and he was told to get up 
and start walking, that there was nothing wrong with him, 
"that it was all in my head."  The veteran noted that he 
fell "a time or two" before he could use his legs.  He 
confirmed several industrial injuries to his back subsequent 
to service discharge but stated that they did not cause his 
back problems, but may have aggravated the original injury 
caused by the aircraft accident in 1950.  The veteran 
testified that he did not receive the proper treatment for 
his back injury in 1950.  The veteran further stated that 
after the aircraft accident in 1950 he was released to 
general duty, which at that time was in a supervisory 
capacity consisting of light duty.  Upon reenlistment, the 
veteran was a staff car driver and a light truck driver.  The 
veteran further testified that after service discharge, he 
was unable to keep a job due to the pain in his back and 
therefore, had 45 trucking jobs.  

The veteran's mother testified that the veteran did not have 
a back injury or problems as a child.  She stated that one 
morning after he after he returned from his first period of 
service, he was unable to rise from the bed.  To relieve the 
pain, she massaged his back, used heat packs, and provided a 
"belt" for him to wear.  The veteran's mother noted a 
stripe around the veteran's midriff, that he stated was a 
mark from the seat belt as a result of the airplane crash.  
The veteran's mother testified that the veteran has had a 
back problem from that time until the present.  The veteran's 
spouse testified that she met the veteran in August 1954.  
She stated that the seat belt mark disappeared in 
approximately 1955.  The veteran's spouse testified that she 
would massage the veteran's back to relieve the pain and he 
went to private physicians after their marriage.  She further 
testified that the veteran's back pain caused him to 
terminate employment in order to rest his back.  The 
veteran's spouse noted that since the time of her marriage to 
the veteran, he has had back pain.  

On May 11, 1976, the Board denied the veteran's claim for 
service connection for a low back disability.  In conjunction 
with the veteran's reopened claim and in response to a 
request by the RO, the veteran's claim folder was reviewed by 
a VA staff physician.  The VA staff physician, in 1995, 
rendered an opinion that the plane crash in 1950 was more 
likely than not causally related to the lower back pain 
syndrome.  In May 1995, the RO granted service connection for 
lumbar disc disease, status post fusion.

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991) 
(formerly 38 U.S.C. 310, 331); 38 C.F.R. § 3.303(a) (1976).  
See 38 C.F.R. § 3.303(a) (1976).  

For purposes of adjudicating a claim of entitlement to 
service connection, claimants (including those who served 
during peacetime after December 1946) are presumed to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137 (West 1991) 
(formerly 38 U.S.C. 311, 337); 38 C.F.R. § 3.304 (1976)

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153 (West 
1991) (formerly 38 U.S.C.A. 353); 38 C.F.R. § 3.306 (1976).  
That presumption can be rebutted only by clear and 
unmistakable evidence demonstrating that the increase in 
severity was due to the natural progress of the disorder.  38 
C.F.R. § 3.306(b); Congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303 (1976).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.306.  

The veteran contends that the Board decision dated in May 
1976, was clearly and unmistakably erroneous.  A prior Board 
decision, is final and binding, but is reversible if there 
is clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
1991 and Supp. 1997); 64 Fed.Reg. 2134-2141 (Jan. 13, 1999), 
to be codified at 38 C.F.R. §§ 20.1400-1411 (1999).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that if a veteran 
wishes to raise clear and unmistakable error, there must be 
some degree of specificity as to the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993). 

Clear and unmistakable error is a very specific and rare 
kind of error.  64 Fed.Reg. 2139, to be codified at 38 
C.F.R. § 20.1403.  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  Id.  

In Damrel v. Brown, 6 Vet. App. 242 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-4 (1992)), the Court 
established a three-prong test to establish a claim of clear 
and unmistakable error:

(1) '[E]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied,' 
(2) the error must be 'undebatable' and the sort 'which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made,' and, (3) a 
determination that there was [clear and unmistakable 
error] must be based on the record and law that existed 
at the time of the prior adjudication in question.  
Damrel, 6 Vet. App at 245.

The Board decision dated in May 1976, which denied the 
veteran's claim of entitlement to service connection for a 
back, found the following: 

1.  Whatever trauma to a congenitally 
deformed low back may have been incurred 
in an aircraft accident during service 
was not productive of a chronic 
superimposed disability.

2.  Injuries incurred at this time were 
acute and transitory in nature, healing 
completely prior to final separation 
without producing residual disability.

3.  Aggravation of the congenital 
anomalies of the back is shown by the 
evidence to have occurred subsequent to 
completion of military service.

As a matter of law, the Board concluded the following:

1.  Back disability was not incurred in 
or aggravated by military service.  38 
U.S.C. 310, 331; 38 C.F.R. § 3.303).

2.  The evidence is not such as to 
created a reasonable doubt or otherwise 
warrants allowance of the claim.  38 
C.F.R. § 3.102.

The veteran contends that Board decision dated in May 1976, 
failed to cite or discuss essential laws and facts material 
to the outcome of the case.  The veteran asserts that the 
1976 Board decision failed to discuss whether the multiple 
complaints and treatment for the back complaints during 
military service represented the normal progression of a 
congenital back disorder or the normal progression of a 
disease process as a result of a traumatic back injury 
sustained following the 1950 airplane crash.  Additionally, 
the veteran argues that the complaints of pain during 
service subsequent to the aircraft accident, are 
documentation of a chronic superimposed disability.  It is 
stated that the service medical records show three years of 
on going complaints and treatment for back ailments which is 
consistent with a chronic disability.  

The veteran further argues that there was no evidence upon 
which the 1976 Board decision based its finding that 
aggravation of the congenital anomalies of the back was 
shown to have occurred subsequent to completion of military 
service.  It is stated that the aggravation of the back 
disability occurred subsequent to service and that the Board 
did not discuss 38 C.F.R. § 3.306.  It is further asserted 
that the November 1967 rating action omitted several facts, 
to include the findings of the January 1952 separation 
examination and the chip fracture of the L5 vertebra.  It is 
stated that the VA examination in 1967 made no reference to 
the strained back or the chip fracture.

The service medical records reflect that the September 1950 
clinical summary shows that the veteran's contusion to the 
back, which occurred during the plain crash, was described as 
minor and required only two days of hospitalization.  The 
veteran was seen the following month for back pain and x-rays 
showed a chip fracture at the L5.  However, the remaining 
service medical records for the first period of active duty, 
to include the separation examination showed no further 
complaint or finding relative to the low back.  Although at 
the time of the January 1952 separation examination, the 
examiner noted that the veteran had been hospitalized for 2 
days after an aircraft accident, which caused a strained 
back, with mild recurrences.  However, at the time of the 
examination the spine was clinically evaluated as normal. 

The veteran was seen in March 1952, shortly after his entry 
for his second period of active duty, and again in August 
1952 for low back pain.  However, the remaining service 
medical records contain nor further reference to back 
problems.  The Board also notes that the March 1952 x-rays 
showed spina bifida involving the S1with no other 
abnormality, particularly involving the chipped L5 vertebra.  
Several of the veteran's physicians have classified the 
veteran's low back disorder as being congenital in nature.  
Additionally the first clinical indication of a back disorder 
following service was in 1961. 

Service connection may not be granted for a congenital 
disorder but can be for chronic pathology resulting from a 
superimposed injury.  The Board in 1976 considered the 
service medical.  The Board found that evidence did not show 
the presence of a chronic superimposed disability upon his 
congenital disorder and any resultant injury resolved prior 
to final separation without residual disability.  This 
finding is consistent with the evidence then of record.  The 
veteran's arguments amount to a disagreement with how Board 
weighed or evaluated the facts before it and do not 
constitute clear and unmistakable error.  See 
64 Fed.Reg. 2139, to be codified at 38 C.F.R. § 
20.1403(d)(3); see also Russell v. Principi, 3 Vet. App. 310 
(1992).  

As previously stated, the first postservice medical evidence 
of a low back disorder was in 1961 after the veteran fell off 
a truck, more than seven years following the veteran's 
discharge from active duty.  The record indicates that the 
veteran sustained second injury to his back in 1965.  The 
Board has reviewed Dr. Reiner's August 1975 opinion which is 
to the effect that the veteran's congenital anomaly involving 
the low back was aggravated by the in service plane crash.  
Dr. Reisner also indicated that recent x-rays showed 
spondylolisthesis of L-4, 5 which apparently was present at 
the time of the initial injury or was produced by the injury 
probably in 1950.  

However, Dr. Reiner also indicated he had not reviewed the 
veteran's service medical prior to rendering his opinion.  
Therefore he did not review the October 1950 x-rays or the x-
rays taken in March and August 1952, none of which reportedly 
showed spondylolisthesis of L-4, L-5.  Additionally, Dr. 
Reiner who first treated the veteran in 1975 made no 
reference to the 1961 or 1965 accidents or their effect on 
the veteran's congenital low back disorder.  The Board 
determined that based on the evidence Dr. Reisener's opinion 
was unsubstantiated.  Again, such a conclusion is not 
contrary to the evidence.  

The 1976 Board decision considered the veteran's service 
medical records and post service medical records, to include 
the lack of medical evidence of a back disorder from service 
discharge to 1961, and the statement of Dr. Reisner, and 
concluded that the medical evidence supported the finding 
that the aircraft accident during service had no aggravating 
effect upon the congenital deformities and that the 
additional symptoms had their onset many years subsequent to 
military service, noted as conceivably the result of 
subsequent multiple industrial accidents and falls.  The fact 
that 38 C.F.R. § 3.306 was not specifically cited is not a 
basis for clear and unmistakable error, as the decision is 
consistent with 38 C.F.R. § 3.306.

The veteran's allegation reflecting disagreement with the 
manner in which VA weighed or evaluated the facts before it, 
as noted above, is insufficient as a matter of law, to 
constitute clear and unmistakable error.  64 Fed.Reg. 2139, 
to be codified at 38 C.F.R. § 20.1403(b); see also Porter v. 
Brown, 5  Vet. App. 233, 235-36 (1993).  

The argument regarding errors in the original rating action 
by the RO are not relevant as to clear and unmistakable error 
in the subsequent Board decision.  It has also been argued 
that the August 1967 VA examination was incomplete.  In this 
regard, the court has held that an incomplete record, 
factually correct in all other respects, does not constitute 
clear an unmistakable error.  Caffey v. Brown, 6 Vet.App. 377 
(1994).

Therefore, the Board finds that the decision by the Board 
dated May 11, 1976, was not clearly and unmistakably 
erroneous, and is therefore, not subject to revision or 
reversal.  38 U.S.C.A. § 7111; 64 Fed.Reg. 2134-2141, to be 
codified at 38 C.F.R. §§ 20.1400-20.1411.


ORDER

The Board decision of May 11, 1976, which denied service 
connection for a low back disorder does not contain clear and 
unmistakable error, and therefore, the claim is denied.  



		
	ROBERT P. REGAN
Member, Board of Veterans' Appeals


 


- 17 -



